SUPREME COURT OF ARIZONA

NEKO ANTHONY WILSON,              )          Arizona Supreme Court
                                  )          No. CR-20-0254-PR
                      Petitioner, )
                                  )          Court of Appeals
                  v.              )          Division One
                                  )          No. 1 CA-SA 20-0095
HON. ROBERT HIGGINS, JUDGE OF     )
THE SUPERIOR COURT OF THE STATE   )          Navajo County
OF ARIZONA, in and for the        )          Superior Court
County of Navajo,                 )          No. S0900CR20050518
                                  )
                Respondent Judge, )
                                  )
STATE OF ARIZONA ex rel. BRAD     )
CARLYON, Navajo County Attorney, )
                                  )
          Real Party in Interest. )
                                  )
__________________________________)           FILED 10/15/2020


                                      O R D E R

       A Petition for Review was filed in this Court on July 27, 2020

and Oral Argument was held on October 13, 2020. The Court voted to

vacate the Court of Appeals' opinion and the trial court's decision.

Therefore,

       IT IS ORDERED vacating the Court of Appeals’ opinion issued on

June 30, 2020.

       IT   IS   ORDERED   vacating   the   trial   court’s   release   order   and

remanding this case to the trial court to conduct a conditions of

release hearing in compliance with Arizona Rule of Criminal Procedure

Rule   7.2(c)(1)(A).       Specifically,    Rule   7.2(c)(1)(A),   by   its   terms,

provides the trial court may not release defendant on bail or his own

recognizance if it determines that he “is convicted of an offense for
Arizona Supreme Court No. CR-20-0254-PR
Page 2 of 2


which [he] will, in all reasonable probability, receive a sentence of

imprisonment....”        However, absent such a finding, the trial court

has discretion to release defendant on bail or other pretrial release

conditions.

     IT   IS   FURTHER    ORDERED   directing   the   trial   court   to   promptly

commence Petitioner's violation of probation hearing in compliance

with the timelines set forth in Arizona Rule of Criminal Procedure

Rule 27.8(b)(1).

     A written opinion shall follow.


     DATED this 15th day of October, 2020.



                                         ______/s/____________________
                                         ROBERT BRUTINEL
                                         Chief Justice


TO:
Michael O’Toole
Lee B Phillips
Bradley W Carlyon
Michael R Shumway
Hon. Robert J Higgins
Joel H Ruechel
Elizabeth B Ortiz
Rhonda Elaine Neff
Lise R Witt
Hon. Deanne Romo
Amy M Wood